EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of PhotoMedex, Inc. and Subsidiaries on Form S-8 of our report dated March 31, 2011, on our audit of the consolidated financial statements of PhotoMedex, Inc. and Subsidiaries as of December 31, 2010 and for the year then ended, which report was included in the Annual Report on Form 10-K filed March 31, 2011. /s/ EisnerAmper LLP Edison, New Jersey December 9, 2011
